Citation Nr: 0212462	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran retired from over 20 years and 6 months of 
honorable active service in February 1999.  His DD-214 
reflects active service from December 1985 to February 1999, 
including service in the Persian Gulf.  He also had 7 years 3 
months, and 29 days of prior active service.  

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that inter alia determined that a claim of 
entitlement to service connection for a skin condition was 
not well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The January 2000 rating decision also denied a claim of 
entitlement to service connection for tinnitus.  The veteran 
appealed that determination; however, in a January 2001 
rating decision, the RO granted service connection for 
tinnitus and assigned a 10 percent evaluation effective from 
March 1999.  The veteran has not indicated any further 
disagreement with that decision.  Hence, no tinnitus issue is 
before the Board.

In March 2002, the RO denied a claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
has not indicated any disagreement with that decision and the 
Board does not have jurisdiction over it.   

The veteran has not requested a hearing.  


FINDING OF FACT

A skin disorder first noted during active service has 
continued to cause discomfort.  



CONCLUSION OF LAW

A skin disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect 
treatment for rash of the arms, trunk, and face in October 
1978, which was assessed as rubella.  The veteran was 
admitted for hospitalization.  He was treated for dermatitis 
in 1981.  During a November 1982 reenlistment physical 
examination, he checked "yes" to history of skin diseases.  
The examiner noted intermittent dermatitis, not considered 
disabling.  In June 1984, a fungal rash of the inguinal area 
was treated.   

Redness and itching of the arms was treated in April 1985.  
The problem was noted to have begun after 5 to 10 minutes of 
exposure to fiberglass and resin materials in the workplace.  
The assessment was allergic reaction of unknown etiology.  In 
September 1985, the same symptoms recurred and the assessment 
was dermatitis- rule out allergic reaction.  

Tinea cruris of the groin area was treated in 1987.  In 
February 1989, the veteran had a tinea corporis rash on the 
outer right thigh.

More recent SMRs reflect that in June 1997, a dermatologist 
noted extensive brown/black nevi on the back, along with 
seborrheic keratoses and multiple skin tags.  Seborrheic 
dermatitis of the scalp was also found.  The skin tags were 
removed.  

In October 1998, the veteran checked "yes" to history of 
skin diseases.  The examiner noted a history of exposure to 
various chemicals, including asbestos and fiberglass, and 
noted that each caused local skin reactions.  An October 1998 
dermatology report notes brown papules on the left forearm 
and left leg, described as fine follicular erythematous 
macules with very rare pustules on the lower legs, a 4-mm 
irritated papule on the left upper back, and multiple benign 
appearing macules and papules on the trunk and chest.  The 
assessment was superficial folliculitis.   

In March 1999, the veteran filed claims for multiple 
disorders, including "any skin problem".  He mentioned 
exposure to heavy metals, ionizing radiation, asbestos, and 
chemicals, but also noted that he was not claiming disability 
due to exposure to any of these agents.  

According to a June 1999 VA referral examination report from 
QTC Medical Services, the veteran reported rashes on the 
neck, hands, arms, legs, and groin.  The patches would redden 
and itch and seemed to be secondary to heat.  The veteran 
also reported skin tags of the chest and in the folds of the 
elbow that had been treated by cryotherapy.  The examiner 
observed a very fine sandpaper-like flesh colored rash in the 
antecubital fossa (elbow area), that was detectable only by 
palpation.  No flaking, scaling, or erythema was evident.  
There were some minute skin tags at the base of the neck and 
near the right axilla.  No diagnosis concerning this skin 
condition was offered.

The RO determined that the service connection claim was not 
well grounded in January 2000.  

In February 2000, the veteran reported that he felt that his 
skin condition began while working in submarine facility in 
Bangor, Maine, where he was exposed to various chemicals.  He 
reported exposure to fiberglass resin and to methylene 
chloride.  He also felt that skin conditions were caused by 
working in extreme heat in various work spaces.  

In his substantive appeal, the veteran argued that he had 
also been exposed to a chemical known as methyl-ethyl ketone 
(MEK).  He reported that he first noticed rashes after his 
return from the Persian Gulf.  He reported that the rash 
occasionally became reddened and itchy and that blisters had 
also appeared.  He reported that he had multiple deployments 
to the Persian Gulf and to other places with very warm 
climates.

In March 2002, the RO denied the claim on the merits of the 
case on the basis that no chronic skin disorder had been 
shown.

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a skin disorder 
and that the requirements of the VCAA have in effect been 
satisfied.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The Board notes that the veteran served in Southwest Asia 
during the Persian Gulf War period; however, the claim on 
appeal does not appear to be an undiagnosed illness claim 
based on Persian Gulf War service, nor has the veteran made 
such a claim. 

The veteran's SMRs clearly reflect that various skin 
disorders, such as rashes, boils, and tinea arose during 
active service, were treated, and subsided with no 
recurrence.  However, the October 1998 examination report 
suggests that exposure to various chemicals, including 
asbestos and fiberglass, caused local skin reactions 
resulting in superficial folliculitis manifested by fine 
follicular erythematous macules with very rare pustules on 
the lower legs, the left upper back, and on the trunk and 
chest.  Moreover, the post-service VA examination report and 
the lay evidence reflect that skin abnormalities remain and 
that they cause discomfort.  As there does not appear to be 
any medical evidence to show that the current skin disorder 
did not begin during active service, the Board accepts the 
veteran's assertions that this disorder arises and subsides, 
but began in service and has continued thereafter.  
Therefore, the claim for service connection for a skin 
disorder must be granted. 







ORDER

Service connection for a skin disorder is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

